Title: From George Washington to Gabriel Jones, 29 July 1758
From: Washington, George
To: Jones, Gabriel

 

Dear Sir,
Camp at Fort Cumberland 29th July 1758.

Permit me to return you my sincerest thanks for your great assistance at the late Election; and to assure you, that I shall ever return a lively sense of the favour. I am extreme sorry that you neglected your own Election in Augusta by this means—but I hope you are secure in Hampshire.
Our Expedition seems overcast with too many Ills to give you any satisfaction in a transient relation of them. God knows whats intended, for nothing seems ripe for Execution—backwardness, & I woud (if dard) say more, appears in all things. To morrow, I am summon’d to a conference with Colo. Bouquet on the Rays Town Road, when I shall warmly urge the advancd Season, and every other Argument that the Important Matter requires, to hurry things forward—and shall endeavour to obtain leave (if possible) to advance on with the Virginians to the Crossing at least, opening the Road & Constructing Posts as we go. I am Dr Sir Yr Most Obedt Servt

Go: Washington

